Mr. Justice Graves delivered the opinion of the court. 2. Physicians and subgeons, § 5*—when person is practicing medicine. One who advertises, professes, offers, undertakes or pretends to undertake to diagnose, treat, heal or benefit a patient, regardless of whether that patient is or is not suffering from any actual ailment or disease, and who charges or accepts compensation therefor, is practicing medicine within the meaning of Rev. St. ch. 91, sec. 9 (J. & A. 1f 7390), providing that any person shall be regarded as practicing medicine within the meaning of that statute who shall treat or profess to treat, operate on or prescribe for any physical ailment or any physical injury or deformity of another. 3. Physicians and subgeons, § 8*—when evidence sufficient to show that person is practicing medicine. Evidence held sufficient to show that defendant was practicing medicine within the meaning of Rev. St. ch. 91, sec. 2 (J. & A. If 7378), providing that it shall be unlawful for any person to practice medicine in any of its branches without a license so to do from the State Board of Health, and section 9 (J. & A. If 7390), providing that any person shall be regarded as practicing medicine within the meaning of the statute who shall treat or profess to treat, operate on or prescribe for any physical ailment or any physical injury or deformity of another, where the defendant undertook or pretended to diagnose, treat and cure the trouble of his patients by a general formula of diagnosis that “the bones or vertebra of your back are out of their normal or proper position, etc.,” and advertised and assumed or pretended to be able to “place those bones of the back in their normal or proper position,” the result of so doing to be health, such adjustment being or being pretended to be by applying pressure and manipulation with his hands.